DETAILED ACTION

Claim Objections
Claims 2 – 7 are objected to because of the following informalities:  
Claims 2 - 7, line 1, “information processing device” should be changed to  --information processing apparatus --
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6 – 8, 13 – 15, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furukawa et al (US 2011/0131158).
As to claim 1, Furukawa et al teaches an information processing apparatus (paragraph [0008]...an information processing apparatus) comprising:
a memory  (paragraph [0085]...memory device) configured to store (paragraph [0085]... a program recorded on a memory device to perform the functions of the above-described embodiment(s)) an image processing program (paragraph [0002]...present invention relates to an information processing apparatus configured to extract a plurality of feature amounts from image data and to input the feature amounts to a discriminator to discriminate the feature of the image data) having a tree paragraph [0024]...data expressed with a tree structure) in which a partial program is incorporated in each of a plurality of nodes (paragraph [0032]...the calculation order graph expresses, with data with a tree structure, a relationship between the filter applied to the image and the feature amount image as the output result of the filter (refer to FIG. 2A). One graph includes two types of nodes having a node indicating the image and a node indicating the filter); and
processor configured to performs (paragraph [0085]...a computer of a system or apparatus (or devices such as a CPU or MPU) that reads out and executes a program), based on the image processing program, operations of;
calculating a feature amount (paragraph [0027]...calculating the feature amount) based on a processing result in each intermediate node (202, 203, 204, 206, 207, 208, 210, 211, 212 of Figure 2A) excluding a terminal node (205, 209, 213 of Figure 2A) among the plurality of nodes when executing image processing on a captured image which is captured by an imaging device (paragraph [0022]...the set of learning images corresponds to captured images including the face of a person, and also corresponds to learning data for generating a discriminator that discriminates a face image of the person from the image); and
calculating a performance evaluation value (paragraph [0031]...specifying the calculation amount) of the image processing program based on a variation amount (paragraph [0033]...the calculation amount indicates the entire calculation time necessary for ending the calculation of the target filter from the application of the first filter to the input image) of the feature amount in accordance with elapse of time (paragraph [0034]...during the time period).

As to claim 6, Furukawa et al teaches an information processing device (paragraph [0008]...an information processing apparatus), wherein in a calculation of the performance evaluation value (paragraph [0031]...specifying the calculation amount), an index representing a paragraph [0035]...the calculation amount stored in the filter node is updated according to the calculated feature amount image every time the filter selection processing selects one filter. Although the details are described below, according to the present exemplary embodiment, the filter is selected based on an index acquired by combining the extraction precision and the calculation amount. However, for a brief description, the details of the filter selection are not described here and the updating of the calculation amount is focused and described upon selecting the filter).

As to claim 7, Furukawa et al teaches an information processing device (paragraph [0008]...an information processing apparatus), wherein in a calculation of the feature amount (paragraph [0027]...calculating the feature amount), a node feature amount (paragraph [0034]... the calculation amount held by the filter node in the calculation order graph is easily determined from the calculation amount of each filter) is calculated for the each intermediate node node (202, 203, 204, 206, 207, 208, 210, 211, 212 of Figure 2A) by a calculation method which differs depending on a kind of the partial program which is incorporated in the each intermediate node, and the feature amount is calculated based on the node feature amount (paragraph [0035]...the calculation amount stored in the filter node is updated according to the calculated feature amount image every time the filter selection processing selects one filter. Although the details are described below, according to the present exemplary embodiment, the filter is selected based on an index acquired by combining the extraction precision and the calculation amount. However, for a brief description, the details of the filter selection are not described here and the updating of the calculation amount is focused and described upon selecting the filter).




Claim 14 has similar limitations as claim 7. Therefore, the claim is rejected for the same reasons.

Claim 20 has similar limitations as claim 6. Therefore, the claim is rejected for the same reasons.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa et al (US 2011/0131158) in view of Minami (us 6,668,084).
As to claim 2, Furukawa et al teaches the  information processing device, wherein the processor (paragraph [0085]...a computer of a system or apparatus (or devices such as a CPU or MPU) that reads out and executes a program)   determines whether the image processing program (paragraph [0002]...present invention relates to an information processing apparatus configured to extract a plurality of feature amounts from image data and to input the feature amounts to a discriminator to discriminate the feature of the image data) is based on the performance evaluation value (paragraph [0031]...specifying the calculation amount).


Furukawa et al fails to show/teach the image processing program is regenerated by genetic programming.
However, Minami teaches an image processing program (column 2, lines 28 – 35...image processing method) is regenerated by genetic programming (Minami teaches column 5, lines 20 – 35...the genetic control part 7 further comprises goodness-of-fit calculation means 7a for calculating the goodness-of-fit indicating the correlation between the object included in the raw image data and distributed search models, rearrangement means 7b for rearranging the search models with assigning order of priority based on the above goodness-of-fit, selection means 7c for selecting search models to remain active, crossing means 7d for rearranging and crossing a part of a set or sets of Position and orientation information of the search models, mutation means 7e for randomly changing a part or all of the positional orientation information of the search models in order to cause mutation, and regeneration means 7f for regenerating the search models before the above crossing or mutation).
Therefore, it would have been obvious for one having ordinary skill in the art, before the effective filing date of the claimed invention, for Furukawa et al’s image 

Claim 9 has similar limitations as claim 2. Therefore, the claim is rejected for the same reasons.

Claim 16 has similar limitations as claim 2. Therefore, the claim is rejected for the same reasons.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075. The examiner can normally be reached Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRANDON S COLE/           Primary Examiner, Art Unit 2128